  Case 18-25486        Doc 40  Filed 07/03/19 Entered 07/08/19 10:18:17                Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                         )                BK No.:    18-25486
Terrance D Ramsey, Sr.                         )
                                               )                Chapter: 13
                                               )
                                                               Honorable Deborah L. Thorne
                                               )
                                               )
               Debtor(s)                       )

                    ORDER MODIFYING THE PLAN POST CONFIRMATION


THIS MATTER coming to be heard on the DEBTOR'S MOTION TO MODIFY, the Court having
jurisdiction, with due notice having been given to all parties in interest, the Court orders as follows:


IT IS SO ORDERED:

  1. The Debtor is allowed to keep all of the 2018 tax refund and the turnover requirement for 2018 is
waived.




                                                            Enter:


                                                                     Honorable Deborah L. Thorne
Dated: July 03, 2019                                                 United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Cutler & Associates, Ltd.
 4131 Main Street
 Skokie, IL 60076
 Phone: (847) 673-8600
